PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Patent No. 9,655,082
Issue Date: May 16, 2017
Application No. 14/723,574
Filing or 371(c) Date: May 28, 2015
Attorney Docket No. 6888-64418  
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 15, 2021, to revive the above-identified application.  

The petition is GRANTED.

The instant petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the required petition fee ($2,100.00) under 37 CFR 1.17(m); (2) a reply in the form of an oath/declaration; (3) and a proper statement of unintentional delay.  Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted.

Telephone inquiries concerning this decision may be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist 
Office of Petitions